     CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 1 of 15



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No. 18-2124 (DSD/HB)

ASEA/AFSCME Local 52 Health Benefits
Trust, individually and on
behalf of a class of similarly
situated third party payors,

                 Plaintiff,

v.                                                       ORDER

St. Jude Medical, LLC, a Delaware
corporation, and Abbott Laboratories,
an Illinois corporation,

                 Defendants.


     Karl L. Cambronne, Esq., Bryan L. Bleichner, Esq., Jeffrey D.
     Bores and Chestnut Cambronne, PA, 17 Washington Avenue North,
     Suite 300, Minneapolis, MN 55401; Robert K. Shelquist, Esq.
     and Lockridge Grindal Nauen, PLLP, 100 Washington Avenue
     South, Suite 2200, Minneapolis, MN 55401; Adam J. Levitt, Esq.
     and Dicello Levitt & Casey LLC, Ten North Dearborn Street,
     Suite 11th Floor, Chicago, IL 60602; Jason T. Dennett, Esq. and
     Tousley Brain Stephens PLLC, 1700 Seventh Avenue, Suite 2200,
     Seattle, WA 98101, counsel for plaintiff.

     Barry Fields, Esq. and Kirkland & Ellis, LLP, 300 N. LaSalle,
     Chicago, IL 60654; Thomas F. Nelson, Esq. and Stinson Leonard
     Street, LLP, 50 South 6th Street, Suite 2600, Minneapolis, MN
     55402, counsel for defendants.



     This matter is before the court upon the motion to dismiss by

defendants St. Jude Medical, LLC and Abbott Laboratories. Based on

a review of the file, record, and proceedings herein, and for the

following reasons, the court grants the motion.
    CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 2 of 15



                               BACKGROUND

     This putative class action arises out of the Food and Drug

Administration’s (FDA) October 2016 recall of certain models1 of

St. Jude’s cardiac defibrillators due to a battery defect which can

cause the device’s lithium batteries to deplete suddenly and

prematurely.2   Compl. ¶ 25.    The devices are designed to “provide

pacing therapy to support slow heart rhythms, and electrical shock

or pacing therapy to treat fast heart rhythms.”        Id. ¶ 23. If the

defect occurs, the affected defibrillator could malfunction and

cause serious health complications, including death.          Id. ¶ 27.

St. Jude received FDA approval to market the devices in 2004.           See

id. ¶ 52.

     St. Jude is a medical device manufacturer based in Minnesota.

Id. ¶ 2.    Abbott Laboratories, an Illinois company, acquired St.

Jude on January 4, 2017.       Id.       St. Jude is now a wholly owned

subsidiary of Abbott.    Id. ¶ 7.

     Plaintiff ASEA/AFSCME Local 52 Health Benefits Trust provides

healthcare benefits to employees of the State of Alaska and their



     1
        The devices at issue are the Implantable Cardiac
Defibrillator   (ICD)  and   Cardiac  Resynchronization  Therapy
Defibrillator (CRT-D), which are marketed under different
trademarked names. Compl. at 1, ¶ 26. St. Jude has sold hundreds
of thousands of the devices worldwide. Id. ¶ 26.
     2
        The defect is caused by deposits of lithium that “form
within the battery and create abnormal electrical connections that
cause the battery to short circuit, leading to rapid battery
failure.” Id. ¶ 25.

                                     2
    CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 3 of 15



eligible family members under a collective bargaining agreement.

Id. ¶ 1.    Plaintiff is what is referred to as a “third-party payor”

(TPP) of medical expenses.       Id. ¶ 22.   Specifically relevant here,

plaintiff, on behalf of its beneficiaries, paid for the cost of

implanting the recalled devices and may be required to pay costs

incurred in removing and replacing the devices.          Id. ¶¶ 1, 33.

     According to the complaint, St. Jude became aware of the

battery defect as early as 2011, but failed to report or further

investigate the problem. Id. ¶¶ 28, 83-89. Plaintiff alleges that

in 2014, St. Jude knew that at least one patient had died following

premature battery depletion in an ICD.        Id. ¶¶ 28, 88.         Plaintiff

further alleges that St. Jude actively concealed information about

the defect from its management boards, the FDA, and the public.

Id. ¶¶ 29-31, 89-91.       The defect came to light in the spring of

2016 during Abbott’s due diligence review as part of the planned

merger     with   St.   Jude,   which   prompted   St.   Jude   to    finally

investigate the cause of the battery defect.        Id. ¶ 32, 97-100.       In

August 2016, St. Jude decided to recall the defective devices and

worked with the FDA to do so.      Id. ¶¶ 101-02.    On October 10, 2016,

the FDA issued a Class I recall of 251,346 St. Jude devices sold in

the United States and manufactured before May 2015.3            Id. ¶ 103.



     3
        A Class I recall “is a situation in which there is a
reasonable probability that the use of, or exposure to, a violative
product will cause serious adverse health consequences or death.”
Id. ¶ 105 (quoting 21 C.F.R. § 7.3(m)).

                                        3
    CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 4 of 15



St. Jude has offered to reimburse patients for expenses not covered

by insurance relating to device removal and replacement.                Id.

¶ 113.

     In September 2017, plaintiff commenced proposed nationwide and

Alaska class actions in the Northern District of Illinois against

St. Jude and Abbott alleging breach of express warranty, breach of

implied warranty, negligence, failure to warn, product liability -

manufacturing defect, strict liability - manufacturing defect,

violation of the Minnesota Prevention of Consumer Fraud Act,

misrepresentation by omission, unjust enrichment, and violation of

the Alaska Consumer Protection Act.     The court dismissed the case,

concluding that it lacked jurisdiction over St. Jude and that venue

was improper because the central events in the case occurred

outside of Illinois. ASEA/AFSCME Local 52 Health Benefits Trust v.

Abbott Labs., No. 17-6704, 2018 WL 3022670 (N.D. Ill. June 18,

2018).

     On July 24, 2018, plaintiff re-filed the case here asserting

the same claims raised in the Illinois action except for the strict

liability claim.   Plaintiff alleges that by not timely disclosing

the battery defect, St. Jude caused it and other proposed class

members to needlessly pay hundreds of millions of dollars for the

defective devices and their replacement costs.         Compl. ¶¶ 35-37.




                                   4
     CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 5 of 15



Plaintiff seeks certification of nationwide and Alaska classes,4

declaratory relief, actual and statutory damages, costs of medical

monitoring, pre- and post-judgment interest, and attorneys’ fees

and costs.    Defendants now move to dismiss on various grounds.



                                 DISCUSSION

I.   Standing

     Defendants first argue that this action should be dismissed

because plaintiff, as a TPP, lacks standing to recover for its plan

participants’     injuries.      Article    III   of   the    United    States

Constitution      limits   the   jurisdiction     of   federal      courts   to

justiciable cases and controversies.          U.S. Const. art. III, § 2;

Lujan v. Defenders of Wildlife, 504 U.S. 555, 559–60 (1992).

Standing     is    an   “essential    and     unchanging     part      of    the

case-or-controversy requirement of Article III.”             Lujan, 504 U.S.

at 560.    To satisfy Article III standing requirements, a plaintiff

must demonstrate:

     (1) it has suffered an injury in fact that is (a)
     concrete and particularized and (b) actual or imminent,
     not conjectural or hypothetical; (2) the injury is fairly
     traceable to the challenged action of the defendant; and
     (3) it is likely, as opposed to merely speculative, that
     the injury will be redressed by a favorable decision.




     4
        Proposed class members include TPPs that paid for the
defective devices and/or are responsible for the costs of removing
and replacing the defective devices. Compl. ¶¶ 34, 146, 147.

                                     5
      CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 6 of 15



Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

528 U.S. 167, 180-81 (2000). Whether the plaintiff has established

the   three    elements   of    standing    is   an    “inescapable   threshold

question.”      Advantage Media, L.L.C. v. City of Eden Prairie, 456

F.3d 793, 799 (8th Cir. 2006). If a plaintiff lacks standing, “the

district court has no subject-matter jurisdiction” and must dismiss

the case.     Faibisch v. Univ. of Minn., 304 F.3d 797, 801 (8th Cir.

2002); Fed. R. Civ. P. 12(h)(3).

      A.      Causal Connection

      Defendants    argue      that   plaintiff       lacks   standing   because

plaintiff’s alleged injury is not fairly traceable to defendants’

conduct. Defendants assert that the causal chain is too attenuated

because there is a multi-step “winding” sequence of intervening

events.     Specifically, defendants argue that plaintiff’s causal

chain hinges on the following hypothetical events:                (1) St. Jude

disclosed the defect right away, (2) physicians and the public

would have learned about the defect, (3) the FDA would have

investigated the defect and issued a recall, (4) physicians would

have stopped implanting devices in the proposed class members’ plan

participants, and (5) plaintiff would not have incurred costs

associated with the defective devices.

      But the connection between the wrongdoing and the injury is in

fact straightforward:          St. Jude put a defective product on the

market that plaintiff paid for and must pay to replace.                     Even


                                        6
    CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 7 of 15


acknowledging that certain interim steps occurred before plaintiff

paid for the defective devices, the fact is that plaintiff did pay

for them and will pay for costs associated with replacing them. In

other words, plaintiff has been directly harmed by St. Jude’s

alleged misconduct.

     This conclusion is in accord with Kinetic Co. v. Medtronic,

Inc., 672 F. Supp. 2d 933 (D. Minn. 2009), which involved nearly

identical allegations regarding battery defects in Medtronic’s

implantable cardiac defibrillators. In Kinetic, the court rejected

the same standing arguments defendants make here. As to causation,

the court concluded that the “causative chain is not complicated”:

     Medtronic’s failure to advise the FDA or the physicians
     who prescribed the device led doctors to continue to
     select, and insurers to continue to pay for, potentially
     defective    devices     without    knowing    of    the
     potentially-catastrophic risk.    Had Medtronic timely
     disclosed the risks it knew its product presented,
     insurers might have refused to pay for the original
     device or the costs to implant it.

Id. at 943.5   The same is true here.    As a result, the allegations

are sufficient to establish causation for purposes of standing.

     B.   Injury

     “To establish injury in fact, a plaintiff must show that he or

she suffered an invasion of a legally protected interest that is

concrete and particularized and actual or imminent, not conjectural

     5
        The court acknowledges the conflicting decision in In re
Guidant Corp. Implantable Defibrillators Products Liability
Litigation, 484 F. Supp. 2d 973 (D. Minn. 2007), but declines to
follow that decision for the reasons set forth in Kinetic. See
Kinetic, 672 F. Supp. 2d at 940-41.

                                   7
    CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 8 of 15


or hypothetical.”    Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548

(2016)(quoting     Lujan,    504   U.S.   at   560).    An   injury     is

“particularized” when it “affect[s] the plaintiff in a personal and

individual way.”    Id.     An injury is “concrete” when it “actually

exist[s].”   Id. (internal quotation marks omitted).

     Defendants argue that plaintiff has not suffered an injury to

a legally protected interest because they did not deal directly

with plaintiff. The court disagrees. As discussed above, the fact

that there were interim steps between defendants’ conduct and

plaintiff’s injury does not sever the connection between the two

occurrences. Plaintiff alleges that it has been financially harmed

due to defendants’ concealment of the battery defect, and that harm

reflects the economic reality of our health insurance system.           In

Kinetic, the court emphatically rejected the same argument:

     But when Medtronic blithely asserts that the third-party
     payors — which ultimately reimbursed the physicians or
     hospitals which held the device in inventory — are barred
     from any recovery, it is wrong. It is wrong, because
     this cost is simply the last falling domino in a long
     line started by Medtronic. And when it falls, it injures
     the third-party payors. Medtronic cannot be protected
     against its own harm by marketing its products through
     intermediaries. Each intermediate player has been made
     whole. It ill-befits Medtronic — and the law will not
     allow it — to attempt to shield itself from its ultimate
     and true financial victim.

672 F. Supp. 2d at 941.     This court also rejects that argument, and

concludes that plaintiff has alleged injury sufficient to confer

standing.




                                    8
      CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 9 of 15



II.   Ripeness

      Defendants    next   argue   that   plaintiff’s   claims   should   be

dismissed as premature because there has been no determination that

their conduct harmed any patients or, by extension, plaintiff.

      A court lacks subject matter jurisdiction over an action if

the action is not ripe for resolution.          Dakota, Minn. & E. R.R.

Corp. v. S.D., 362 F.3d 512, 520 (8th Cir. 2004).            The ripeness

doctrine derives from Article III’s “cases” and “controversies”

requirement and “prudential considerations for refusing to exercise

jurisdiction.”     Paraquad, Inc. v. St. Louis Hous. Auth., 259 F.3d

956, 958 (8th Cir. 2001) (quotation omitted).                The doctrine

“prevent[s]      the   courts,     through    avoidance    of    premature

adjudication,       from    entangling       themselves     in    abstract

disagreements.” Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967).

In assessing ripeness, a court evaluates “both the fitness of the

issues for judicial decision and the hardship to the parties of

withholding court consideration.”          Id. at 149; Neb. Pub. Power

Dist. v. MidAm. Energy Co., 234 F.3d 1032, 1038 (8th Cir. 2000)

(citing Abbott Labs., 387 U.S. at 149).            “The touchstone of a

ripeness inquiry is whether the harm asserted has ‘matured enough

to warrant judicial intervention.’”           Vogel v. Foth & Van Dyke

Assocs., 266 F.3d 838, 840 (8th Cir. 2001) (quoting Paraquad, 259

F.3d at 958).

      Here, plaintiff alleges that it paid for defective devices and



                                     9
   CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 10 of 15


will pay for removal and replacement of those devices.              The claim

is unquestionably ripe.         See Kinetic, 672 F. Supp. 2d at 944

(finding nearly identical claim to be ripe because “[a]ll events

giving rise to Kinetic’s causes of action have occurred ....

Kinetic ... paid cash, out of pocket, to buy a particular device

with flaws known to, but concealed by, Medtronic, and then paid

again    to   replace   the   device   when   Medtronic   finally    publicly

acknowledged the problem”).

III. Preemption

        Defendants argue that all of plaintiff’s claims are preempted

under the Medical Device Amendments to the Federal Food, Drug and

Cosmetic Act (MDA), because plaintiff is challenging the safety and

effectiveness of pre-market approved (PMA) devices.             The Eighth

Circuit Court of Appeals has explained the preemption of state-law

claims relating to Class III medical devices:

        The MDA contains an express preemption provision: no
        State “may establish or continue in effect with respect
        to a device ... any requirement (1) which is different
        from, or in addition to, any requirement applicable under
        this chapter to the device, and (2) which relates to the
        safety or effectiveness of the device or to any other
        matter included in a requirement applicable to the
        device.” 21 U.S.C. § 360k(a). In [Riegel v. Medtronic,
        Inc., 552 U.S. 312, 128 S. Ct. 999, 169 L. Ed.3d 892
        (2008)], the Court held that, for § 360k(a) preemption
        purposes, (i) FDA pre-market approval is “federal safety
        review” that results in federal “requirements” specific
        to the approved device, and (ii) common law product
        liability claims result in “state requirements” that are
        preempted to the extent they relate to the safety and
        effectiveness of the device and are “different from, or
        in addition to,” the federal requirements established by
        PMA approval.    552 U.S. at 322–24, 128 S. Ct. 999.


                                       10
     CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 11 of 15


      However, the Court noted, § 360k “does not prevent a
      State from providing a damages remedy for claims premised
      on a violation of FDA regulations; the state duties in
      such a case ‘parallel,’ rather than add to, federal
      requirements.” Id. at 330, 128 S. Ct. 999.

      The MDA also provides that all actions to enforce FDA
      requirements “shall be by and in the name of the United
      States,” 21 U.S.C. § 337(a). In Buckman Co. v.
      Plaintiffs’ Legal Comm., 531 U.S. 341, 349 n.4, 121 S.
      Ct. 1012, 148 L. Ed.2d 854 (2001), the Court construed
      § 337(a) as barring suits by private litigants “for
      noncompliance with the medical device provisions.” Read
      together—

                  Riegel and Buckman create a narrow
                  gap through which a plaintiff’s
                  state-law claim must fit if it is to
                  escape     express    or     implied
                  preemption. The plaintiff must be
                  suing for conduct that violates the
                  FDCA (or else his claim is expressly
                  preempted by § 360k(a)), but the
                  plaintiff must not be suing because
                  the conduct violates the FDCA (such
                  a claim would be impliedly preempted
                  under Buckman).

In re Medtronic, Inc., Sprint Fidelis Leads Prods. Liab. Litig.,

623 F.3d 1200, 1204 (quoting Riley v. Cordis Corp., 625 F. Supp. 2d

769, 777 (D. Minn. 2009)).

      Plaintiff’s state-law claims are all based on the premise that

St. Jude - and later Abbott - knew the devices did not conform to

the PMA and federal requirements, concealed that fact from the FDA

and the public, and sold the defective devices anyway.          According

to   plaintiff,    the   complaint   fits   through   the   “narrow   gap”

identified in Riley and upheld in Sprint Fidelis.               The court

disagrees.

      The Eighth Circuit and this court have rejected the same

                                     11
      CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 12 of 15


arguments in strikingly similar cases.                   In Sprint Fidelis, the

plaintiffs alleged that Medtronic manufactured and sold defective

cardiac leads.6        623 F.3d at 1203.               The court held that the

plaintiffs’       state-law    claims       -    including      failure   to    warn,

negligence, defective design and manufacturing, breach of express

warranty, and fraud - were expressly preempted under § 360k(a).

Id.

       With respect to the failure-to-warn claim, the court held that

because the plaintiffs sought to impose disclosure requirements

beyond FDA-approved warnings, the claim was not parallel and

therefore preempted.          Id. at 1205.           As to negligence - based in

part on the allegation that Medtronic continued to sell the

defective lead after it received approval to sell a modified lead -

the court held that the claim was preempted because the FDA allowed

Medtronic to sell the unmodified lead and, thus, any obligation to

discontinue those sales would impose a state requirement that

“would     be    ‘different    from    or       in   addition    to’   the     federal

requirement.” Id. Further, to the extent the negligence claim was

based on Medtronic’s failure to timely file adverse events reports

with the FDA, the court determined that the claim was impliedly

preempted under § 337(a) as a private party’s attempt to enforce

the MDA.        Id. at 1205-06.       The court held that the plaintiffs’

       6
        A cardiac lead is “a wire that delivers signals that allow
an implantable cardiac defibrillator to detect an abnormal heart
rhythm and deliver a shock to help the heart return to the
appropriate rhythm.” Id.

                                        12
   CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 13 of 15


manufacturing defect claim - based on the allegation that Medtronic

failed to comply with FDA Current Good Manufacturing Practices

(CGMPs) - was preempted because the plaintiffs “failed to identify

any specific federal requirement in the PMA approval for the Sprint

Fidelis Leads that forms the basis for an unpreempted parallel

claim.”   Id. at 1206.     Finally, with respect to the breach of

express warranty claims, which were premised on representations

that the leads “were safe, effective, fit and proper for their

intended use,” the court concluded that to prevail, the plaintiffs

were required to “persuade a jury that Sprint Fidelis Leads were

not safe and effective, a finding that would be contrary to the

FDA’s approval of the PMA Supplement.”      Id. at 1207-08.

     Likewise, in Kinetic Co., Inc. v. Medtronic, Inc., No. 08-

6062, 2011 WL 1485601 (D. Minn. Apr. 19, 2011), the court dismissed

Kinetic’s state-law claims (relevant here, violation of Minnesota’s

consumer fraud act, unjust enrichment, breach of express warranty,

breach of implied warranty, and misrepresentation by omission) as

preempted. Kinetic alleged, as plaintiff does here, that Medtronic

manufactured and sold ICDs with defective batteries.         Id. at *1.

Relying heavily on Sprint Fidelis, the court concluded that all but

one of the claims,7 which were based on “allegations that Medtronic


     7
        The court allowed Kinetic’s claim that Medtronic breached
its contractual warranty to pay certain costs associated with
removing and replacing devices to proceed because “it has nothing
to do with the safety and effectiveness of the devices.” Id. at
*5. Plaintiff does not raise a similar claim here.

                                  13
      CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 14 of 15


failed to disclose the defects in the devices and that Medtronic

affirmatively misrepresented the safety and effectiveness of the

devices,” were preempted.        Id. at *3.         In holding that the claims

were expressly preempted under § 360k, the court reasoned that:

        Kinetic seeks to hold Medtronic liable for failing to
        include additional warnings — specifically, a warning
        about the devices’ battery problems and resulting high
        risk of failure. But Kinetic admits that there is no
        federal requirement that Medtronic disclose this
        information to doctors or patients. Because there is no
        such requirement under the FDCA, Kinetic is seeking to
        use state law to impose requirements on Medtronic that
        are “different from, or in addition to,” the requirements
        imposed by the FDCA .... Kinetic cannot do this under
        § 360k.

Id.     The court further held that Kinetic’s claim that Medtronic

violated federal regulations by failing to timely disclose the

battery problems to the FDA was impliedly preempted as “‘an attempt

by private parties to enforce the MDA.’”                    Id. (quoting Sprint

Fidelis, 623 F.3d at 1205-06).           As in Sprint Fidelis, the court

also     concluded   that    Kinetic’s      claim    that    Medtronic   falsely

represented and warranted the safety of the devices was preempted

because to prevail Kinetic would have to establish that the devices

were unsafe, which would contradict FDA approval of the device.

Id. at *4.

        And in Pinsonneault v. St. Jude Medical, Inc., 953 F. Supp.

1006 (D. Minn. 2013), which involved allegedly defective cardiac

leads, the court denied the plaintiff’s motion to amend the

complaint to include proposed claims for negligence, failure to

warn,    and   breach   of   express   warranty       as   futile.   The   court

                                       14
   CASE 0:18-cv-02124-DSD-HB Document 39 Filed 01/24/19 Page 15 of 15


specifically held that the proposed claims would be expressly and

impliedly preempted for the reasons set forth in Sprint Fidelis and

Kinetic.   Id. at 1015-19.

     The court is unpersuaded that this case is factually or

legally distinct from the above cases so as to require a different

result. Indeed, the allegations here are nearly identical to those

raised in the above cases, particularly Kinetic.            Thus, under

Sprint Fidelis, Kinetic, and Pinsonneault, the court is constrained

to conclude that plaintiff’s claims are preempted.         As a result,

the court must dismiss the case.

      Because the claims are preempted, the court will not address

whether the complaint is adequately pleaded.        Nor will the court

consider the jurisdictional arguments raised by Abbott.



                              CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.    The motion to dismiss [ECF No. 32] is granted; and

     2.    The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: January 24, 2019

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                  15
